Evidence—competency of—unanswered question — charge of court.The prisoner was indicted for receiving stolen property. On the cross-examination of one of the witnesses for the prosecution, it appeared that such witness had found property of his own in the prisoner’s possession. On redirect examination he was asked to describe the property he had referred to. Held, a proper question in order to show that the property mentioned was not that described in the indictment.The question was answered in the negative. It is well settled that an objectionable question' admitted, but unanswered, forms no ground for an exception.Where a principle of law is correctly stated in a charge, the counsel has nc right to require the court to charge an isolated proposition on language chosen by himself, or to charge it as an isolated proposition, if it is embraced in the "charge given.Writ of error to Monroe county sessions.